DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 02/16/2021 and Applicant’s request for reconsideration of application 12/029760 filed 02/16/2021.
As such, claims 1, 3-5, 7, 9-11, 13-15, and 17-20 have been examined with this office action.

Based on the examiner’s review of the disclosure of the present application, the examiner presently has no suggestions which will overcome the Alice 35 USC § 101 rejection as found in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 3-5, 7, 9-11, 13-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of determining the impact of an earthquake event without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and 17 and all claims which depend from it are directed toward an apparatus, independent claims 7 and 18 and all claims which depend from it are directed toward a method,  and independent claims 13 and 19 and all claims which depend from it are directed toward a non-transitory computer readable medium storing a computer program. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.


Specifically, claim 1 comprises inter alia the functions or steps of “measuring an impact of an actual earthquake event based on scientific seismic measurement values having a correlation with earthquake damages on a plurality of geographic locations that are not adjacent, wherein the seismic measurement values are based on the peak ground acceleration or peak ground velocity values provided by real-time mapping of ground motion and shaking intensity indicative of ground shaking intensity caused by the earthquake event in populated areas , the system comprising:  receive and store location information associated with respective geographic locations in a geographical area, the location information including a risk value and an associated risk type, and the location information being based on at least one of a coordinate, a postal code, an address, a city, and a country;
receive, via a communications network via an interface seismic measurements, providing measured regional ground shaking intensity caused at the geographic locations by the actual earthquake event, the ground shaking intensity being provided by the real-time mapping of the ground motion and the shaking intensity following the earthquake measured at the respective geographic locations, 
determine a damage as a set of population numbers, each population number in the set indicating a number of people exposed to one of several defined levels of ground shaking intensity in the populated areas;
determine weighting factors based on the defined levels of ground shaking intensity, wherein a geographical area is divided into multiple sub-areas having different weight ranges based on regional population numbers and said risk values giving a weighted distribution over the respective geographic sub-areas, wherein the weighting factors are stored assigned to the geographical locations by means of a data store including data structures representing the weighting factors and the geographic locations, wherein the weighting factors are based on daytime dependent population numbers considering the actual time of the respective earthquake event and wherein the population number or the weighting factors or the risk values are kept fixed over a defined duration associated with an earthquake index; and

    PNG
    media_image1.png
    47
    62
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    47
    62
    media_image1.png
    Greyscale
 , wherein D, wherein I is the measure of the impact, Di represents the damage expected at a geographic location i and w, represents the weighting factor assigned to the geographic location i, thereby adding up said damage expected at the geographic locations, the damage expected at each geographic location being weighted with said weighting factor assigned to the respective geographic locations and stored in the data structures, the measure of the impact of the earthquake indicating the number of locations with a damage level exceeding a defined severity threshold by adding up the number of exposed in the populated areas to one or more of the defined levels of ground shaking intensity, the number of people corresponding to each of the defined levels of ground shaking intensity being weighted with a respective weighting factor”. 

Claim 7 comprises inter alia the functions or steps of “measuring an impact of an actual earthquake event based on scientific seismic measurement values having a correlation with earthquake damages on a plurality of geographic locations that are not adjacent, wherein the seismic measurement values are based on the peak ground acceleration or peak ground velocity values provided by real-time mapping of ground motion and shaking intensity indicative of ground shaking intensity caused by the earthquake event in populated areas, the method comprising:

receiving, via a communications network seismic measurements, providing measured regional ground shaking intensity caused at the geographic locations by the actual earthquake event, the ground shaking intensity being provided by the real-time mapping of the ground motion and the shaking intensity following the earthquake measured at the respective geographic locations and assigning the regional ground shaking intensity to the respective geographic locations;
retrieving population numbers indicating population size of said geographic locations for latitudinal and longitudinal grid cells, wherein census counts are apportioned to each grid cell based on likelihood coefficients, which are at least based on at least one of proximity to roads, slope, land cover, and night-time lights, wherein the seismic measurements are based on the peak ground acceleration (PGA) or peak ground velocity (PGV) values measured for the actual earthquake event;
determining a damage as a set of population numbers, each population number in the set indicating a number of people exposed to one of several defined levels of ground shaking intensity in the populated areas:
determining, by the computer processor, weighting factors based on the defined levels of ground shaking intensity, wherein a geographical area is divided into multiple sub-areas having different weight ranges based on regional population 
determining, by the earthquake impact determining apparatus, a measure of the impact of the earthquake event by providing a measure for  losses from physical damages using the formula I = 
    PNG
    media_image1.png
    47
    62
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    47
    62
    media_image1.png
    Greyscale
 , wherein D, wherein I is the measure of the impact. D, represents, the damage i expected at a geographic location i and wt represents the weighting factor assigned to the geographic location i, thereby adding up said damage expected at the geographic locations, the damage expected at each geographic location being weighted with said weighting factor assigned to the respective geographic locations and stored in the data structures, the  measure of the impact of the earthquake indicating the number of locations with a damage level exceeding a defined severity threshold by adding up the number of exposed in the populated areas to one or more of the defined levels of ground shaking intensity, the number of people corresponding to each of the defined levels of ground shaking intensity being weighted with a respective weighting factor”.

inter alia the functions or steps of “measuring an impact of an actual earthquake event based on scientific seismic measurement values having a correlation with earthquake damages on a plurality of geographic locations, wherein the seismic measurement values are based on the peak ground acceleration or peak ground velocity values provided by real-time mapping of ground motion and shaking intensity indicative of ground shaking intensity caused by the earthquake event in populated areas, perform the steps of: 
receiving and storing location information associated with respective geographic locations in a geographical area, the location information including a risk value and an associated risk type, and the location information being based on at least one of a coordinate, a postal code, an address, a city, and a country;
receiving providing measured regional ground shaking intensity caused at the geographic locations by an actual earthquake event, the ground shaking intensity being provided by the real-time mapping of the ground motion and the shaking intensity following the earthquake measured at the respective geographic locations and assigning the regional ground shaking intensity to the respective geographic locations; 
retrieving population numbers indicating population size of said geographic locations for latitudinal and longitudinal grid cells, wherein census counts are apportioned to each grid cell based on likelihood coefficients, which are at least based on at least one of proximity to roads, slope, land cover, and night-time lights, wherein the seismic measurements are based on the peak ground 
determining a damage as a set of population numbers, each population number in the set indicating a number of people exposed to one of several defined levels of ground shaking intensity in the populated areas:
determining weighting factors based on the defined levels of ground shaking intensity, wherein a geographical area is divided into multiple sub-areas having different weight ranges based on regional population numbers and said risk values giving a weighted distribution over the respective geographic sub-areas, and storing the weighting factors assigned to the geographical locations by means of a data store including data structures representing the weighting factors assigned to the geographic locations, wherein the weighting factors are based on daytime dependent population numbers considering the actual time of the respective earthquake event and wherein the population number or the weighting factors of the risk values are kept fixed over a defined duration associated with an earthquake index; and
determining a measure of the impact of the earthquake event, by providing a measure for losses from physical damages using the formula I = 
    PNG
    media_image1.png
    47
    62
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    47
    62
    media_image1.png
    Greyscale
 , wherein I is the measure of the i impact, D, represents the damage expected at a geographic location i and w; represents the weighting factor assigned to the geographic location i, thereby adding up said damage expected at the geographic locations, the damage expected at each geographic location being weighted with said weighting factor assigned to the respective geographic 

Claim 17 comprises inter alia the functions or steps of “measuring an impact of an actual earthquake event based on scientific seismic measurement values having a correlation with earthquake damages on a plurality of geographic locations that are not adjacent, wherein the seismic measurement values are based on the peak ground acceleration or peak ground velocity values provided by real-time mapping of ground motion and shaking intensity indicative of ground shaking intensity caused by the earthquake event in populated areas, 
receive providing measured regional ground shaking intensity caused by the actual earthquake event in the populated areas, the ground shaking intensity being provided by the real-time mapping of the ground motion and the shaking intensity following the earthquake measured at the respective populated areas, wherein the processing circuitry is configured to retrieve population numbers indicating population size of said populated areas for latitudinal and longitudinal grid cells, wherein census counts are apportioned to each grid cell based on likelihood coefficients, which are at least based on at least one of proximity to roads, slope, land cover, and night-time lights, wherein the seismic 
determine a damage as a set of population numbers, each population number in the set indicating a number of people exposed to one of several defined levels of ground shaking intensity in the populated areas;
determine weighting factors based on the defined levels of ground shaking intensity and daytime dependent population numbers considering the actual time of the respective earthquake event and storing the weighting factors assigned to the populated areas by means of a data store including data structures representing the weighting factors assigned to the populated areas; and
impact of the earthquake event by providing a measure for losses less from physical damages using the formula I = 
    PNG
    media_image1.png
    47
    62
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    47
    62
    media_image1.png
    Greyscale
 , wherein I is the measure of the impact, D represents the determined damage expected in a populated area i based on the number of people exposed in the populated area i to the defined levels of ground shaking intensity, and w,- represents the weighting factor for the populated area i, thereby adding up said damage expected in the populated areas, the damage expected at each populated area being weighted with said weighting factor assigned to the respective populated areas and stored in the data structures, the measure of the impact of the earthquake indicating the number of locations with a damage level exceeding a defined severity threshold by adding up the number of exposed in the populated areas to one or more of the defined levels of ground shaking intensity, the number of people 

Claim 18 comprises inter alia the functions or steps of “measuring an impact of an actual earthquake event based on scientific seismic measurement values having a correlation with earthquake damages on a plurality of geographic locations that are not adjacent, wherein the seismic measurement values are based on the peak ground acceleration or peak ground velocity’ values provided by real-time mapping of ground motion and shaking intensity indicative of ground shaking intensity caused by the earthquake event in populated areas, the method comprising:
receiving providing measured regional ground shaking intensity caused by the actual earthquake event in the populated areas, the ground shaking intensity being provided by the real-time mapping of the ground motion and the shaking intensity following the earthquake measured at the respective populated areas;
retrieving population numbers indicating population size of said populated areas for latitudinal and longitudinal grid cells, wherein census counts are apportioned to each grid cell based on likelihood coefficients, which are at least based on at least one of proximity to roads, slope, land cover, and night-time lights, wherein the seismic measurements are based on the peak ground acceleration (PGA) or peak ground velocity (PGV) values measured for the actual earthquake event;

determining weighting factors based on the defined levels of ground shaking intensity and daytime dependent population numbers considering the actual time of the respective earthquake event and storing the weighting factors assigned to the populated areas by means of a data store including data structures representing the weighting factors assigned to the populated areas; and
determining, by the earthquake impact determining apparatus, a measure of the impact of the earthquake event by providing a measure for losses from physical damages using the formula I = 
    PNG
    media_image1.png
    47
    62
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    47
    62
    media_image1.png
    Greyscale
 , wherein I is the measure of the impact. D, represents the determined damage expected in a populated area i based on the number of people exposed in the populated area i to the defined levels of ground shaking intensity, and w,: represents the weighting factor for the populated area z, thereby adding up said damage expected in the populated areas, the damage expected at each populated area being weighted with said weighting factor assigned to the respective populated areas and stored in the data structures, the measure of the impact of the earthquake indicating the number of locations with a damage level exceeding a defined severity threshold by adding up the number of exposed in the populated areas to one or more of the defined levels of ground shaking intensity, the 

Claim 19 comprises inter alia the functions or steps of “measuring an impact of an actual earthquake event based on scientific seismic measurement values having a correlation with earthquake damages on a plurality' of geographic locations that are not adjacent, wherein the seismic measurement values are based on the peak ground acceleration or peak ground velocity values provided by real-time mapping of ground motion and shaking intensity indicative of ground shaking intensity caused by the earthquake event in populated areas, which when executed by a computer, causes the computer to perform the steps of:
receiving providing measured regional ground shaking intensity caused by an actual earthquake event in the populated areas, the ground shaking intensity being provided by the real-time mapping of the ground motion and the shaking intensity following the earthquake measured at the respective populated areas;
retrieving population numbers indicating population size of said populated areas for latitudinal and longitudinal grid cells, wherein census counts are apportioned to each grid cell based on likelihood coefficients, which are at least based on at least one of proximity to roads, slope, land cover, and night-time lights, wherein the seismic measurements are based on the peak ground acceleration (PGA) or peak ground velocity (PGV) values measured for the actual earthquake event;

determining weighting factors based on the defined levels of ground shaking intensity and daytime dependent population numbers considering the actual time of the respective earthquake event and storing the weighting factors assigned to the populated areas by means of a data store including data structures representing the weighting factors assigned to the populated areas; and determining a measure of the impact of the earthquake event by providing a measure for losses less from physical damages using the formula I = 
    PNG
    media_image1.png
    47
    62
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    47
    62
    media_image1.png
    Greyscale
 , I is the measure of the impact, wherein D, represents the determined damage expected in a populated area i based on the number of people exposed in the populated area i to the defined levels of ground shaking intensity and w, represents the weighting factor for the populated area /, thereby adding up said damage expected in the populated areas, the damage expected at each populated area being weighted with said weighting factor assigned to the respective populated areas and stored in the data structures, the measure of the impact of the earthquake indicating the number of locations with a damage level exceeding a defined severity threshold by adding up the number of exposed in the populated areas to one or more of the defined levels of ground shaking intensity, the number of people corresponding to each of the defined levels of ground shaking intensity being weighted with a respective weighting factor”.

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Determining the impact of an earthquake event if a form of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of  organizing human activity but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 


Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional will be apparent to one of ordinary skill in the art in light of the above disclosure. The scope of the invention is to be defined only by the claims appended hereto, and by their equivalents. Specifically, in the description, the computer program code 10 has been associated with specific software modules, one skilled in the art will understand, however, that the computer program code may be structured differently, without deviating from the scope of the invention]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 3-5, 9-11, 14, and 15 these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.


Prior Art
Amended claims 1, 3-5, 7, 9-11, 13-15, and 17-20 overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward the abstract concept of determining the impact of an earthquake event on specific geographies locations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive. 

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. Regarding applicant’s argument that “measuring the impact of earthquake strength to a physical structure is technically highly complex and not trivial”, the examiner disagrees that the claimed invention is technical. The claimed invention processed data. The fact that the processed data is highly complex and not trivial does not make the claim patent eligible. Regarding applicant’s argument that “The claimed subject matter provides a calibrated link between these two measuring values even for geographic locations that are not adjacent”, this argument is moot since the claimed invention does not claim a calibrated link. The fact that the data represents geographic locations that are not adjacent does not make the claim patent eligible. Regarding applicant’s argument that the claims “The present solution provides a technical measuring system relying on physical measurements, which overcomes that problem of the technical field”, is not accurate since the claimed invention does not claim a “technical measuring system” but, instead, merely uses receives and processes received data. The computer is merely used as tool to implement the abstract ideas of the claims.  Regarding applicant’s argument that “that the claimed subject matter does not comprise any feature being directed to a financial 

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A submitted 06/08/2015.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
02/18/2021